DETAILED ACTION
Allowable Subject Matter


Claims 1-16 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites: a hybrid power vehicle range extender power following control method, comprising: when a vehicle satisfies range extender power closed-loop control conditions, taking an actual charge-discharge power of a power battery and a charge-discharge power expectation value of the power battery as control errors to adjust a total range extender electric power requirement, calculating an engine torque requirement according to the total range extender electric power requirement, and controlling an engine to perform the engine torque requirement; and when it is detected that a drive motor electric power changes or or a load power changes, activating engine quick torque control, and taking an engine quick torque requirement as a feed-forward value of a generator speed setting controller to control a generator.
2.	 Claim 9 recites: a hybrid power vehicle range extender power following control system, comprising: a first execution unit vehicle control unit, configured to take, when a vehicle satisfies range extender power closed-loop control conditions, an actual charge-discharge power of a power battery and a charge-discharge power expectation value of the power battery as control errors to adjust a total range extender electric power requirement, calculate an engine torque requirement according to the total range extender electric power requirement, and control an engine to perform the engine torque requirement; and a second execution unit the vehicle control unit further, configured to activate, when it is detected that a drive motor electric power changes or or a load power changes, engine quick torque control, and take an engine quick torque requirement as a feed-forward value of a generator speed setting controller to control a generator.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614